DETAILED ACTION
This Non-Final Office Action is in response to claims filed 3/19/2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kock et al. (translation of DE 102008035944 A1), hereinafter Kock.
Claim 1
Kock discloses the claimed system (i.e. optimization device in Figure 1) for generating roadwork extension data of a roadwork zone (see at least ¶0057, regarding segmenting the route into route segments, so as to take into consideration macroscopic traffic situations, such as constructions sites), the system comprising at least one memory configured to store computer program code instructions and at least one processor configured to execute the computer program code instructions (see at least ¶0052, regarding processor device (electronic control unit) 20 controls the method and may be integrated completely as a software module of the vehicle) to obtain speed funnel data (i.e. traffic flow speed v_F and traffic jam report) of one or more speed funnels (see at least ¶0058, regarding that navigation system obtains traffic flow speed v_F and a traffic jam report in the area of route R). While ¶0027 of the Applicant’s disclosure defines a “speed funnel” to be a group of two or more speed limit signs indicating a change in sign values of speed limit signs from one end of the speed funnel to the other, a broader interpretation of a “speed funnel” is made in claim 1, given that dependent claim 3 defines the “speed funnel” in this particular way. In this case, a “speed funnel” is interpreted under the broadest reasonable interpretation as a change 
Kock further discloses that the claimed instructions determine a plurality of candidate roadwork links (e.g., segments A, B, and C in Figure 7), based on the speed funnel data (see at least ¶0066, regarding current maximum speed profile v_p and thus, segments depicted in Figure 7 are calculated from the data of Figure 6). A “candidate roadwork link” may be reasonably taught by any of the identified segments that represent St in Figure 6. While St is described as pertaining to a traffic jam, St may reasonably be interpreted as a construction site, in light of the alternative embodiments described in ¶0052.
Kock further discloses that the claimed instructions obtain vehicular trajectory data (i.e. properties of the route, such as elevation profile h(x), incline profile h’(x), curve radius R(x), road class, and legal maximum speed v-ges(x), as discussed in ¶0060) corresponding to the plurality of candidate roadwork links (see at least ¶0067, regarding the use of properties of the route to classify the segments A, B, C, D, E, and F, as depicted in Figure 8). “Vehicular trajectory data” may be reasonably taught by the parameters of the route that the vehicle travels. No vehicle-related sensors are claimed.
Kock further discloses that the claimed instructions determine at least one qualified roadwork link (e.g., segment B in Figure 7 categorized as F in Figure 8) from the plurality of candidate roadwork links, based on the vehicular trajectory data and speed threshold data (i.e. current maximum speed profile v_p) of the plurality of candidate roadwork links (see at least  ¶0063-0068; Figures 6-8, depicting that segment B in Figure 7 categorized as F in Figure 8 are determined from the current maximum speed profile v_p, where segments A-F in Figure 8 are categorized using properties of the route, as described in ¶0062). Segment F in Figure 8 associated with St in Figure 6 is the categorized segment B of Figure 7 and may reasonably represent a “qualified” roadwork link. 
Kock further discloses that the claimed instructions generate the roadwork extension data based on the at least one qualified roadwork link (see at least Figure 8, depicting the segmentation and categorization of the route R, including segments B and C from Figure 7). The “roadwork extension data” is interpreted in light of the definition provided in ¶0029 of the Applicant’s disclosure as data defining the extent of a roadwork zone. Similar to Applicant’s Figure 4B, roadwork extension data is generated by Kock in Figures 6-8, where the extent of the roadwork (i.e. St in Figure 6) is defined by the segments generated in Figures 7 and 8. As discussed above, while St is described as pertaining to a traffic jam, St may reasonably be interpreted as a construction site, in light of the alternative embodiments described in ¶0052, so as to more clearly teach the limitation of “roadwork” in roadwork extension data.
Claims 2 and 15
Kock further discloses that the speed funnel data corresponds to one or more speed funnel links associated with the one or more speed funnels (see at least Figures 6-8, depicting “speed funnel” St as corresponding to “speed funnel links” A, B, and C in Figure 7).  
Claim 14
Kock discloses the claimed method for generating roadwork extension data of a roadwork zone, as described in the rejection of claim 1.
Claim 20
Kock discloses the claimed computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instructions (see at least ¶0052, regarding processor device (electronic control unit) 20 controls the method and may be integrated completely as a software module of the vehicle), which when executed by one or more processors, cause the one or more processors to carry out operations for generating roadwork extension data of a roadwork zone, as described in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kock in view of Schutzmeier et al. (US 2020/0042807 A1), hereinafter Schutzmeier.
Claims 3 and 16
Kock discloses that the “speed funnels” are determined from traffic flow speed v_F and traffic jam report (see ¶0058) and does not disclose that each of the one or more speed funnels comprises at least two different learned speed signs. However, given that it is well known in the art that two different learned speed signs represent a change in traffic flow speed, it would be obvious to modify the change in traffic flow speed and traffic jam report associated with construction sites of Kock to be provided as two different learned speed signs.
Specifically, Schutzmeier discloses a similar system where a speed funnel 20 is defined by signposting 11 with speed restrictions 21, 22, and 23 (i.e. speed signs) (see Figure 3), so as to determine the presence of a construction site (see at least ¶0050-0052), where the speed restrictions are learned (see at least ¶0046-0047) and different (see at least ¶0049).
Since the systems of Schutzmeier and Kock are directed to the same purpose, i.e. identifying a road construction site using a speed funnel (see explanation provided in claim 1, regarding the interpretation of “speed funnel”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Kock, such that each of the one or more speed funnels comprises at least two different learned speed signs, in the same manner that Schutzmeier defines speed funnel 20 by signposting 11 with speed restrictions 21, 22, 
Claims 4 and 18
Kock further discloses that the at least one processor is further configured to search for one or more downstream links (e.g. segment C in Figure 7) in downstream of a last speed funnel link of the one or more speed funnel links and one or more upstream links (e.g. segment A in Figure 7) in upstream of a first speed funnel link of the one or more speed funnel links to determine the plurality of the candidate roadwork links, and wherein the plurality of candidate roadwork links (e.g., segments A, B, and C in Figure 7) comprise the one or more downstream links, the one or more speed funnel links, and the one or more upstream links (see at least ¶0066-0067, with respect to Figures 7 and 8). Additional upstream and downstream links may be identified, as depicted in Figure 8.
Claims 5 and 17
Kock further discloses that the vehicular trajectory data comprises vehicle location data; and wherein the at least one processor is further configured to: sample the vehicle location data over a time period, and map-match the sampled location data to the plurality of candidate roadwork links (see at least ¶0020, regarding the GPS and digital road map provide the properties of the route, e.g., height profile, incline, curve radii, road classification, speed limits, etc., which are used to classify the route segments, as described in ¶0067).
Claim 6
Kock further discloses that the at least one processor is configured to identify at least one link attribute (i.e. properties of the route X, such as a road class, as described in ¶0060) and a roadwork distance threshold (i.e. distance on x-axis associated with segment B in Figure 7), associated with the at least one qualified roadwork link (e.g. segment B in Figure 7), and generate the roadwork extension data, based on the at least one link attribute and the roadwork distance threshold (see at least ¶0059-0067, with respect to Figures 3-8, regarding that the classified segments in Figure 8 are derived from the properties of the route, as depicted in Figure 3). The limitation of “roadwork distance threshold” is not claimed in a comparison step; therefore, the inherent distance defined for segment B in Figure 7 may reasonably teach the value of a “roadwork distance threshold.”
Claim 7
Kock further discloses that the at least one link attribute is a functional class (see at least ¶0060, regarding the properties of the route X include road class). Kock may also be applied to teach any of a link start location, a link end location, or a link length, in light of the inherent start location, end location, and link length that are defined for each segment in Figures 7 and 8.
Allowable Subject Matter
Claims 8, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9-12 are objected to for incorporating the allowable subject matter of claim 8 by dependency.
With respect to claim 8 closest prior art of record, Kock and Schutzmeier, taken alone or in combination, does not teach the claimed vehicular trajectory data comprises vehicle speed data, and wherein the at least one processor is further configured to: 
categorize, one or more candidate roadwork links from the plurality of candidate roadwork links, into a plurality of roadwork link segments, based on the at least one link attribute of each of the one or more candidate roadwork links; 
determine smooth vehicle speed data corresponding to each of the plurality of roadwork link segments, based on the vehicle speed data corresponding to each of the plurality of roadwork link segments; and 
determine the at least one qualified roadwork link, based on the smooth vehicle speed data, wherein the at least one qualified roadwork link comprises two or more roadwork link segments from the plurality of roadwork link segments, in light of the overall claim.
No reasonable combination of prior art can be made to teach the claimed invention, in light of the overall claim.
 With respect to claims 13 and 19, the closest prior art of record, Kock and Schutzmeier, taken alone or in combination, does not teach the claimed vehicular trajectory data comprises vehicle speed data, vehicle location data, and vehicle heading data, in light of the overall claim. Specifically, while it is well known to determine “roadwork links” using vehicle speed data, vehicle location data, and vehicle heading data, no reasonable combination of prior art can be made to determine a qualified roadwork link from a plurality of candidate roadwork links based on vehicle speed data, vehicle location data, and vehicle heading data in addition to speed threshold data of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661